Name: Commission Regulation (EEC) No 2624/93 of 24 September 1993 amending Regulation (EEC) No 1961/93 increasing to 600 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 93 Official Journal of the European Communities No L 240/ 11 COMMISSION REGULATION (EEC) No 2624/93 of 24 September 1993 amending Regulation (EEC) No 1961/93 increasing to 600 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1961 /93 (4), as last amended by Regulation (EEC) No 2489/93 (*), opened a standing invitation to tender for the export of 300 000 tonnes of maize held by the French intervention agency ; whereas, in a communication of 1 6 September 1993, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1961 /93 must therefore be amended ; Whereas the final date of validity of export licences provided for in Regulation (EEC) No 1961 /93 should be amended ; whereas the last partial invitation to tender should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1961 /93 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 600 000 tonnes of maize to be exported to all coun ­ tries of zones I , III (b), VIII (a), Cuba and Hungary. 2. The regions in which the 600 000 tonnes of maize are stored are stated in Annex I to this Regula ­ tion.' Article 2 In Article 3 of Regulation (EEC) No 1961 /93, '30 November 1993' is replaced by '31 December 1993 '. Article 3 In Article 4 (3) of Regulation (EEC) No 1961 /93, '30 September 1993' is replaced by '27 October 1993'. Article 4 Annex I to Regulation (EEC) No 1961 /93 is replaced by the Annex hereto. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 177, 21 . 7. 1993, p. 15. 0 OJ No L 229, 10 . 9 . 1993, p. 1 . 25. 9. 93No L 240/12 Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 30 000 Bordeaux 80 000 Clamart 14 000 ChÃ ¢lons 40 000 Dijon 40 000 Lyon 80 000 Marseille 1 000 Montpellier 1 0 000 Nancy 10 000 Nantes 45 000 Orleans 1 1 0 000 Paris 25 000 Poitiers 55 000 Toulouse 60 000'